RESOLUCIÓN
Atendida la Moción Urgente Solicitando Admisión por Cortesía presentada, se declara “ha lugar”.
Se apercibe al peticionario que, de postular en más de una querella, deberá cancelar los correspondientes sellos de rentas internas por cada una.

Notifíquese inmediatamente por teléfono, facsímil o co-rreo electrónico, y notifíquese posteriormente por la vía ordinaria.

Lo acordó el Tribunal y lo certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Estrella Martínez disintió mediante un voto particular disidente, al que se unió el Juez Presidente Señor Hernández Denton. Las Jue*647zas Asociadas Señoras Fiol Matta y Pabón Charneco no intervinieron.
(.Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo